Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25, 27, 29, 31 and 33-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick (4883536) in view of Ishihara et al (US8501667).
Burdick teaches suspension of water soluble polymers in aqueous media containing dissolved salts. 
Burdick, col. 3 lines 15-20, teaches the water soluble polymer can be well known natural gums and their derivatives such as guar and its derivatives. 
Guar gum is a galactomannan. 
Burdick, col. 3 lines 55-61, teaches any ammonium salt having a multivalent anion and which may be dissolved in water to a sufficiently high concentration that it will render the water soluble polymer insoluble with minimal swelling, can be used in this invention. Preferred are diammonium phosphate, diammonium sulfate (also known as ammonium sulfate), ammonium polyphosphate, and mixtures thereof.

Burdick, example 2, teaches 30 parts of fertilizer grade diammonium sulfate and 25 parts of carboxymethylhydroxehtyl cellulose and 45 parts water.
Therefore, the weight ratio of the diammonium sulfate to water soluble polymer is 1.2. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art that when other water soluble polymers such guar gum is used in example 2, the ratio of diammonium sulfate to the water soluble polymer (galactomannan such as guar) would be in the same range of 1.2 as taught in example 2. 
Aqueous media as taught by Burdick reads on a liquid medium as claimed in claim 1. 
Further, Burdick, col. 4 lines 26-30, teaches other additives which can be used include thickening agents. These are generally used in amounts up to 10% by weight of the total suspension, preferably 0.5% to 2%, by weight of the total suspension.
Although Burdick, col. 4 lines 13-27, teaches thickening agent, this reference does not teach the thickening agent to be an alginate. 
Ishihara teaches a water based herbicidal suspension. 
Ishihara, col. 4, teaches for the preparation of the water-based herbicidal suspension, various additives may be used as the case requires. Various additives which can be used here may be any additives so long as they are commonly used in this technical field, and for example, a thickener. 

Ishihara, col. 7, teaches in a case where a thickener is incorporated, its proportion is from 0.01 to 10 parts by weight, preferably from 0.05 to 5 parts by weight. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to incorporate a sodium alginate in the amount of 0.5% to 2%, by weight of the total suspension as thickening agent as taught by Ishihara into the suspension as taught by Burdick as sodium alginate is a known thickening agent for use in suspensions. 

Regarding claim 25, Ishihara, cols. 4-5, teaches the thickener may, for example, be a heteropolysaccharide such as sodium alginate. 

Regarding claim 27, Burdick, example 2, teaches diammonium sulfate present in the amount of 30 wt% relative to the total weight of the suspension
The diammonium sulfate (monovalent cation salt) which is 30 wt% is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but 

Regarding claim 29, Burdick, example 2, teaches diammonium sulfate present in the amount of 30 wt% relative to the total weight of the suspension
Burdick, col. 3 lines 50-54, teaches suspensions contain 15% or more of the particulate water-soluble polymer such as guar gum. Preferably, the concentration of water-soluble polymer will be in the range of 20 to 50% and most preferably in the range of 22 to 35%.

Regarding claim 31, Burdick, col. 4 lines 27-30, teaches other additives which can be used include surfactants.

Regarding claim 33, Burdick, col. 3 lines 15-20, teaches the water soluble polymer can be guar and its derivatives such as hydroxypropyl guar. 
Guar and its derivatives are galactomannan. 

Regarding claim 34, Burdick, example 2, teaches diammonium sulfate present in the amount of 30 wt% relative to the total weight of the suspension.
The diammonium sulfate (monovalent cation salt) which is 30 wt% is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art that when other water soluble polymers such guar gum is used in example 2, the amount of ammonium sulfate would be in the same amount of 30 wt% relative to the total weight of the suspension. 

Regarding claim 35, Burdick, example 2, teaches diammonium sulfate present in the amount of 30 wt% relative to the total weight of the suspension.
The diammonium sulfate (monovalent cation salt) which is 30 wt% is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art that when other water soluble polymers such guar gum is used in example 2, the amount of ammonium sulfate would be in the same amount of 30 wt% relative to the total weight of the suspension. 


Guar and its derivatives such as hydroxypropyl guar is a galactomannan. 

Regarding claim 37, although claim 37 limits the galactomannan of claim 36 to a cationic hydroxyalkyl guar selected from hydroxyethyl guar, hydroxypropyl guar, hydroxybutyl guar, and mixtures thereof, the galactomannan is still interpreted as at least one selected from the group in claim 36. Claim 37 does not positively require galactomannan in the composition be cationic hydroxyalkyl guar. 
Therefore, claim 37 is not further limiting the composition of claim 36 that is met by hydroxypropyl guar as the galactomannan, as set forth in the rejection of claim 36. 


Regarding claim 38, Burdick, col. 2 lines 46-54, teaches an aqueous suspension comprising 15% or more, by total weight of the suspension, of at least one anionic or nonionic water-soluble polymer dispersed in an aqueous solution of an ammonium salt having a multivalent anion, wherein the weight ratio of the ammonium salt to the water is at least 0.15.
Burdick, col. 3 lines 15-20, teaches the water soluble polymer can be guar and its derivatives such as hydroxypropyl guar.
Non-ionic as taught by Burdick reads on neutral as claimed in claim 38. 

Claim 39 does not positively require galactomannan in the composition be carboxyalkyl guar selected from carboxymethyl guar, carboxylpropyl guar, carboxybutyl guar, and mixtures thereof.  
Therefore, claim 39 is not further limiting the composition of claim 36 that is met by hydroxopropyl guar as the galactomannan, as set forth in the rejection of claim 36. 

Regarding claim 40, Burdick, col. 3 lines 15-20, teaches the water soluble polymer can be guar and its derivatives such as hydroxypropyl guar.
Guar and its derivatives such as hydroxypropyl guar is a galactomannan. 

Regarding claim 41, Burdick, col. 4 lines 27-30, teaches other additives which can be used include surfactants.
Although claim 41 limits the additive of claim 31 to silicone-base antifoam additive, the additive is still interpreted as one or more additives selected from the group consisting of a preservatives, antifoams, humectants and surfactants. Claim 41 does not positively require the additive in the composition be a silicone-based antifoam.
Therefore, claim 41 is not further limiting the additive of claim 31 that is met by a surfactant as set forth in the rejection of claim 31. 

.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick (4883536) in view of Ishihara et al (US8501667) as applied to claim 23 and further in view of Villard et al (3519413). 
Although Burdick, col. 3, teaches suspension of water soluble polymers in aqueous media containing dissolved salts wherein the suspensions contain 15% or more of the particulate water soluble polymer such as guar gum, the references about do not teach a particle size of the particulate water soluble polymer such as guar gum. 
Villard teaches stable high analysis suspension type fertilizer. 
Villard, col. 3 lines 1-15, teaches in order that the suspensions can be easily applied to the soil and, in particular, be sprayed with no risk of clogging the apparatus, the solids in suspension must be in the form of finely divided particles. In practice, the particle size must not substantially exceed 1 mm. On the other hand, it is preferred that the suspension does not contain extremely small crystals in order to avoid a deleterious increase in the viscosity of the suspension. A suspension containing a given weight of crystals is more viscous the smaller the particle size. Particularly good results are obtained when 50% of the solids has a particle size ranging from 0.5 to 1 mm, 90% of the solids having a particle size ranging from 0.1 to 1 mm, and the remaining 10% being lower than 0.1 mm.
. 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick (4883536) in view of Ishihara et al (US8501667) as applied to claim 23 and further in view of Freed (20130079228). 
Examiner interprets extemporaneous to mean ready-to-use and adjuvant to mean a composition used to enhance effectiveness of, in this case, agricultural compositions. 
Burdick, col. 4, lines 37-52, teaches by "stable” is meant that the dispersed phase (water soluble polymer) and aqueous phase do not separate for some minimum time after preparation, or if separation does occur the polymer may be readily redispersed with a minor amount of agitation. Stability is a function of the polymer and salt used, as well as their concentration. The suspensions of this invention are stable as made. They are preferably stable for at least three hours after preparation, more preferably stable for at least one day after preparation, and most preferably stable for at least one month after preparation. The stability of the suspensions of this invention can 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the suspension as taught by the references above can be extemporaneous or ready to use because this suspension remains stable for a least a month. 
Although the references teach an extemporaneous suspension, these references do not teach the suspension to be an adjuvant. 
Freed teaches agricultural spray solution compositions. 
Freed, abstract, teaches an agrichemical having increased bio-activity which is adapted for spray application in a form which offers reduced aerial drift and improved deposition on organisms, reduced agglomeration and gellation problems, is adapted for use with chemicals, pesticides and fertilizers and allows for lower agrichemical use rates. Various adjuvants and surfactants are combined with fertilizers or pesticides, such as herbicides fungicides and insecticides, to reduce application problems relating to droplet size, foaming, chemical stability, plant and area coverage, droplet drift, surface tension, suspension, incompatability, phytoxicity, solubility, volatilization and evaporation, while providing enhanced bio-efficacy and low aquatic toxicity.
Freed, paragraph 7 of the PGPUB, teaches there is a growing trend to combine herbicides with adjuvants for increasing the efficacy of the herbicide. In one approach to combining herbicides with adjuvants, adjuvants are developed as separate compositions which are added to the herbicide at the time of use. Another approach 
Freed, claim 12, teaches a spray drift retardants are taken from the group comprising: non-derivatized guar gum; non-cationic derivatized guar gum; cationic guar gum; hydroxylpropyl guar gum; and carboxy methyl hydroxylpropyl guar gum, and mixtures thereof.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the suspension as taught by the references above can be used as an adjuvant in herbicides compositions (agricultural compositions) because Freed teaches compositions comprising ammonium sulfate and guar can be used as adjuvants which can be combined with herbicides to form an agricultural spray solutions. 
Therefore, the suspension as taught by the references can be a ready to use suspension which can be mixed as an adjuvant with an herbicide to form an agricultural spray solution.   
The aqueous suspension as taught by the references above reads on an extemporaneous adjuvant as claimed in claim 32. 

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick (4883536) in view of Ishihara et al (US8501667) as applied to claim 23 and further in view of Freed (20130079228). 

Freed teaches agricultural spray solution compositions. 
Freed, abstract, teaches an agrichemical having increased bio-activity which is adapted for spray application in a form which offers reduced aerial drift and improved deposition on organisms, reduced agglomeration and gellation problems, is adapted for use with chemicals, pesticides and fertilizers and allows for lower agrichemical use rates. Various adjuvants and surfactants are combined with fertilizers or pesticides, such as herbicides fungicides and insecticides, to reduce application problems relating to droplet size, foaming, chemical stability, plant and area coverage, droplet drift, surface tension, suspension, incompatability, phytoxicity, solubility, volatilization and evaporation, while providing enhanced bio-efficacy and low aquatic toxicity.
Freed, paragraph 7 of the PGPUB, teaches there is a growing trend to combine herbicides with adjuvants for increasing the efficacy of the herbicide. In one approach to combining herbicides with adjuvants, adjuvants are developed as separate compositions which are added to the herbicide at the time of use. Another approach involves combining herbicides with adjuvants in developing formulations which contain the herbicide as well as the adjuvant. Substances which can be used as adjuvants include ammonium salts and other plant nutrients, various wetting agents and spray drift retardants, as well as lipophilic solvents. 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the suspension as taught by the references above can be used as an adjuvant because Freed teaches compositions comprising ammonium sulfate and guar can be used as adjuvants can be combined with herbicides to form an agricultural spray solutions. 
Further, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the water soluble polymer such as guar as taught by the references can be a cationic guar as taught by Freed because Freed teaches non-derivatized guar gum; non-cationic derivatized guar gum; cationic guar gum; hydroxylpropyl guar gum; and carboxy methyl hydroxylpropyl guar gum are all known guars used in adjuvant compositions. 
Further, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use the cationic type of hydroxylpropyl guar gum because Freed teaches hydroxylpropyl guar gum is a common type of gum used as adjuvants.

Claims 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick (4883536) in view of Ishihara et al (US8501667) as applied to claim 23 and further in view of Wu et al (20090298695)
suspension of water soluble polymers in aqueous media containing dissolved salts. 
Burdick, col. 3 lines 15-20, teaches the water soluble polymer can be well known are natural gums and their derivatives guar and its derivatives. 
Guar gum is a galactomannan. 
Although the references teach the water soluble polymer can be well known natural gums and their derivatives such as guar and its derivatives, the references do not teach the guar derivative to be carboxymethyl guar. 
Wu teaches low use rate agricultural compositions. 
Wu, paragraphs 33-34 of the PGPUB, teaches guar solutions or dispersions can be prepared by rapidly sifting dry gum into a vigorously agitated tank of water and permitting the gum to hydrate. Higher water temperatures can shorten the hydration time so long as the heating is not so prolonged or excessive as to degrade the polymer. 
Methods of derivatizing guar are well known. For example, the hydroxyl substituents on the guar polymer can undergo reaction via etherification and esterification reactions. In particular, the C-6 hydroxyl position is a reactive position for etherification, e.g., with propylene oxide, but the secondary hydroxyls are also probable sites. U.S. Pat. No. 3,723,408 to Nordgren et al.; U.S. Pat. No. 3,483,121 to Jordan; U.S. Pat. No. 3,740,388 to Montgomery et al. and U.S. Pat. No. 3,723,409 to Yueh describe methods for producing derivatized guars. Typically, guar and derivatives thereof are utilized in the present invention, including but not limited to, hydroxyalkyl guar, for example, hydroxypropyl guar, carboxymethyl guar, hydroxybutyl guar and carboxymethyl hydroxypropyl guar, and mixtures thereof.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that carboxymethyl guar as taught by Wu can be used as the guar derivative as taught by the references above because Wu teaches carboxymethyl guar can be dispersed in water and further forms clearer solutions than standard non-derivatived guar gum. 

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
Applicant argues Burdick and Ishihara fail to teach or suggest a critical range associated with an alginate. For example, one of ordinary skill in the art looking to Ishihara might include from 0.01 to 10 wt% sodium alginate and one looking to Burdick might include a “highly concentrated” solution of alginate, as previously mentioned. Thus, Burdick and Ishihara together teach that a weight range of alginate may be practically any weight range. The present claimed range of 0.5 to 2 wt% is critical in the claimed composition, as supported by the examples provided in the instant specification.
Example 2 compares Formulation B with 0.8 wt% alginate to Comparative Formulation C3 with 0.4 wt% alginate and Comparative Formulation C4 with 2.5 wt% alginate. See published application specification, [0183]-[0190]. Within the claimed critical range of alginate,  Formulation B shows improved performance over the same 
Examiner respectfully traverses. 
The data is not commensurate in scope with the scope of the claims. 
Specifically, the data only shows for Formulation B using specific amounts of the ammonium sulfate, the alginate, the polymer and the liquid along with a specific alginate, a specific polymer, a specific liquid and a specific ratio of the ammonium sulfate and galactomannan. 
While the present claims broadly encompass a composition comprising a suspension of any galactomannan polymer and in addition to the any polymer, any liquid, 10% to 80% by weight of ammonium sulfate, .5 to 2% by weight of any alginate and a weight ratio between the ammonium sulfate and galactomannan is between 800 and .5. 
Additionally, the data does not show using the amount of alginate at the lower end value and upper end value (ie .5 et%, 2 wt%). Further, evidence needs to be disclosed showing examples of alginate present in the amount of closer to the claimed ranges such as .46 wt%, .47 wt%, .48 wt%, .49 wt%, 2.1 wt%, 2.2 wt%, 2.3 wt%, 2.4 wt%. 
Applicant argues Example 1 compares Formulation A with 0.8 wt% alginate to Comparative Formulation C1 with 0 wt% alginate and Comparative Formulation C2 with Rhodopol instead of alginate. Formulation A is homogenous and is readily flowable with good dilution stability while alginate is within the claimed critical range. 
Examiner respectfully traverses. 

Specifically, the data only shows for Formulation B using specific amounts of the ammonium sulfate, the alginate, the polymer and the liquid along with a specific alginate, a specific polymer, a specific liquid and a specific ratio of the ammonium sulfate and galactomannan. 
While the present claims broadly encompass a composition comprising a suspension of any galactomannan polymer and in addition to the any polymer, any liquid, 10% to 80% by weight of ammonium sulfate, .5 to 2% by weight of any alginate and a weight ratio between the ammonium sulfate and galactomannan is between 800 and .5. 
Additionally, the data does not show using the amount of alginate at the lower end value and upper end value (ie .5 et%, 2 wt%). Further, evidence needs to be disclosed showing examples of alginate present in the amount of closer to the claimed ranges such as .46 wt%, .47 wt%, .48 wt%, .49 wt%, 2.1 wt%, 2.2 wt%, 2.3 wt%, 2.4 wt%. 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of .5 wt% to 2 wt%. 
. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6224734 teaches the liquid formulation can also include thickening agents, e.g. xanthane like Kelzan S, natural based agents like guar gum, locust bean gum or alginate like sodium alginate, suspension concentrates of minerals like bentonites or hectorites, technical polymers like polymers or co-polymers of acrylic acid, sodium acrylate or acrylamide monomer or sugar derivatives like carboxy-methyl-cellulose (CMC) or methyl-cellulose and/or further derivatives, technical salts or blends of these compounds. They are used in the range of from 0 to 10 wt %. Especially xanthanes are used, preferably in the range of from 0 to 1 wt. %.
In the case of solid formulations, various clays, binders, and fillers, such as diatomaceous earth, attapulgite, and the like, fertilizers such as ammonium sulfate, ammonium nitrate and urea, solid polyols such as sorbitol, manitol and other sugars, and other solid carriers such as salt, dirt, wood-based or other cellulosic particulate materials, and the like.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/16/22